 In the Matter of RIVERTAILSCo-OPI:RATtvE CREAMERYandGENERALDRIVERSANDHELPERSUNiON,LOCAL622,INTERNATIONALBROT1-1i:R-HO l)or TEAMSTERS,CiIAUEFEURS,WAREHOUSEMENANDHELPERSOFAMERICA, A.F.L.Case No. 18-CA-105:Decided June 9, 1950DECISION AND ORDEROn January 20. 1950, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair- laborpractices alleged in the complaint, and recommended dismissal ofthese allegations.Thereafter, the Respondent, the Union, and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.The Board I has reviewed the rulings of the Trial Examiner madeat the ]tearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner; with the following modifications:1.We find, in agreement with the Trial Examiner, that the Re-spondent, in discharging Wagner for cutting off the power from theboiler-stoker preparatory to his going on strike, slid not violate Sec-tion 8 (a) (3). of the Act.We do not agree, however, that Wagner'sact in shutting off the power was an "incident to the calling of thestrike" or that, in so doing, he "engaged in concerted activity for themutual aid of fellow employees."Under all the circumstances, in-cluding the fact that Parmeter, the relief fireman, was on hand to takeover the operation of the boiler, and the. fact that Wagner admittedly'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegate(] its powers in connection with this case to a three-member panel[Chairman Herzog and 'Members Houston and Murdock].90 NLRB No. 56.903847-5]-col. 90--15257 258DECISIONS OF NATIONALLABOR RELATIONS BOARDwas aware of the dangers which might have been caused by a suddendrop-in steam pressure, we believe that this was neither the normalact of a fireman about to leave. his post nor a necessary concomitantof his going on strike.We therefore find that Wagner was dischargedfor causeand not because he engaged in concerted union activity.22.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1) of the Act. In adopting this finding, however, werely solely on the following activities of Supervisor Hialada :(a)Telling employee Leo Nelson that if he dropped the Union,he would work for theRespondentlonger than the union adherents;(b)Asking Nelson whether a contract had been read to the em-ployees at the Union's meeting;(c)Threatening employees Wayne and Lorraine Minder with thelossof their jobs if they wenton strike;(d)Telling Wayne and Lorraine Minder that they would get fur-ther ahead if they dropped the Union.ORDERUpon the entire record in thiscaseand pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, River Falls Co-operativeCreamery, River Falls, Wisconsin, its officers, agents, successors, andassigns shall:1.Cease and desist from :(a)Promising its employees longer continued tenure or otheradvantages if they withdraw from the Uilion; questioning its em-ployees as to what has transpired at union meetings;and threateningemployees with discharge if they engage in concerted activities;(b) In any other manner interfering with, restraining, or coercing.its employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist General Drivers and HelpersUnion, Local 622, International Brotherhood of Teamsters, Chauffeurs,Aarehousenien and Helpers of America, A. F. L., or any other labororganization, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purpose ofcollective bargaining or other- mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act.2Mt. Clemens Pottery Company, et al.,46 NLRB 714 ; affd.N. L. R. B. v.Mt. ClemensPottery Company,147 F. 2d 262(C. A. 6). RIVER FALLS CO-OPERATIVE CREAMERY2592.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at River Falls, Wisconsin, copies of the noticeattached hereto and marked Appendix A.3 Copies of said notice,to be furnished by the Regional Director for the Eighteenth Region,shall, after being duly signed by the Respondent's representative, beposted by- the Respondent immediately upon receipt thereof and main=tamed by it for sixty (60) consecutive clays thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial ;(b)Notify the Regional Director for the Eighteenth Region, inwriting, within tell (10) days from.the date of this Order, what stepsthe Respondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint, insofar as it alleges otherviolations of the Act, be, and it hereby is, dismissed.APPENDIX ANOTICEToALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, We hereby notify our employees that :A EWILL-NOT attempt to induce our employees to withdrawfrom GENERAL DRIVERSANDHELPERS UNION, LOCAL 622,INTER-NATIONAL BROTI-IERIIOODOF TEAMSTERS, CHAUFFEURS, WAREL-IOUSE-MEN AND HELPERS OF AMERICA, A. F. L., by promising themlonger continuedtenure orother advantages; question our em-ployees as to what has transpired at union meetings; or threatenour employees with discharge because of their concerted activities.«'i;WILL NOT in any other manner interfere with, restrain, orcoerceouremployees in the exercise of their right to self-organi-zation, to form labor organizations,to join or assistGENERALDRI:vERS AND HELPERS UNION,LOCAL 622,INTERNATIONALBROTH-ERIIOODOF TEAMSTERS, CHAUFFEURS,WAREI-IOUSEMEN AND HELPERSor AMERICA, A. F. L., or any other labor organization, to bargaincollectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bar-gainillg or other mutual aid or protection, or to refrain from anyI In the event that this Order is enforced by a decree of a Court of Appeals, there shallbe insertedbefore the words, "A Decision and Order," the words, "A Decree of the UnitedStatesCourt of Appeals enforcing." 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDor all of such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.All our employees are free to become, remain, or refrain frombecoming members of the above-named union or any other labor or-ganization, except to the extent that this right may be affected byan agreement in conformity with Section 8 (a) (3) of the Act.Wewill not discriminate in regard to the hire or tenure of employmentor any term or condition of employment against any employee becauseof membership in or activity on behalf of any such labor organization.RIVER FALLS CO-OPERATIVE CRPAMERY,Employer.By ----------------------------------------(Representative)(Title)Dated ----=---------------This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTErwin A. Peterson, Esq.,for the General Counsel.I3anndiie, Kelley, Fiutert 011(1 J/uen,byJIan.dt Torriso'n, Esq.,of St. Paid, Minn.,for the Respondent.ALr. IVOI) Hru H. Kleist,of Eau Claire, Avis., for the Union.STATEMENT OF THE CASEUpon an amended charge filed August 1, 1949, by. General Drivers and HelpersUnion, Local 622, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and helpers of America, A. F. of L.. herein called the Union, theGeneral Counsel of the National Labor Relations Board, herein called the Board,by the Regional Director for the Eighteenth Region (Minneapolis, Minnesota),issued a complaint dated September 29, 1949, against River Falls Co-operativeCreamery, of River Falls, Wisconsin, herein called the Respondent., allegingthat the Respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section S (a) (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 61 Stat. 136, herein called the Act.On August1,1949, the Respondent was served with a copy of the amended charge. OnApril 12, 1949, the original charge in this matter had been duly filed and onApril 13, 1949, the Respondent had been served with it copy thereof.On Sep-tember 29, 1949, the Respondent was again served with a copy of the amendedcharge, together with a copy of the complaint and a notice of hearing.With respect to the unfair labor practices, the complaint alleges in substance(a) that the Respondent discharged and reused to reinstate a certain one ofits employees, named therein, because he engaged in concerted ;activities withother employees for mutual aid and protection and in behalf of the Union, (b)that by such and other acts and conduct the Respondent did interfere with, RIVER FALLS CO-OPERATIVE CREAMERY261restrain, and coerce, and is interfering with, restraining, and coercing its enl-ployees in the exercise of rights guaranteed in Section 7 of the Act, and (c) thatthe above alleged acts and conduct of the Respondent are in violation of Section S(a) (1) and (3) of the Act.On October 18, 1949, the Respondent filed an answer in which it denied that ithall engaged in any of the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held at River Falls, Wisconsin, on Novem-ber 22 and 23, 1949, before Louis Plost, the undersigned Trial.Eixaminer, dulydesignated by the Chief Trial Examiner.The General Counsel, the Respondent,and the minion were all represented, the representatives of the respective partiesbeing hereinafter referred to in the name of their principals. All the parties par-ticipated in the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on theissues.The General Counselsought.'to prove an unfair labor practice by the Respond-ent through testimony relating to a certain conversation between an officialof the Respondent and a union steward during ;in automobile trip taken by thetwo men, who both testified as the sole witnesses to the incident.The Respond-ent's official fixed the time of the occurrence as "during the period of the strike,"i.e.,betweenAfar(.-Ii 1.8 and 21., 1949, while the union steward placed the timein late June or early July 1948, "probably 3 weeks, something like that after wehad signed up with the Union."The original charge was filed April 12, 1949.The Respondent moved that the above noted testimony be stricken on theground that it was not admissible under Section 10 (b) of the Act which pro-hibits issndnce of a complaint based upon an occurrence 6 months prior to. thefiling of a charge and service of a copy thereof on the party charged. The un-dersigned reserved ruling.Although the state of the record leaves room fordoubt, however, inasmuch as the witness called to sustain the General Counsel'sallegation fixed the time of the alleged unfair labor practice beyond the 6-monthlimitation, the undersigned considers the testimony binding upon the GeneralCounsel and therefore credits it as against the contrary testi:.iony of the onlyother witness to. the occurrence and hereby grants the Respondent's motion tostrike.The parties waived the right afforded thelu to argue orally on the record.At the close of the hearing the undersigned granted, without objection, a motionby the General Counsel to conform all the pleadings to the proof with respect tospelling of names, Correction of dates, and like variances, not substantive.Like-wise at the close of the hearing the undersigned denied a motion by the Respond-ent to dismiss the complaint.The undersigned fixed. December 7 as the datefor all parties to file briefs, proposed findings of fact, and conclusions of law.Upon joint motion made after the hearing the time was extended to December15.A brief has been received from the Respondent.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.TILE I{CSINESS OF TILE RESPONDENTThe Respondent, River Falls Co-operative Creamery is a Wisconsin corpora-tion,with its principal place of business at River Falls, Wisconsin.The Ile-spondent operates a plant for the processing of dairy products including theconverting of fluid milk into dry milk powder.During the calendar year 1948,the Respondent for use in its River Falls operation purchased whole and skin) 262DECISIONS OF NATIONALLABOR RELATIONS BOARDmilk valued in excess of $1,000,000 of which approximately 33 percent came te,the Respondent from points outside the State of Wisconsin.During the sameperiod, the Respondent's sales amounted to more than $1,000,000 of which 90percent represented sales and shipments to points outside the State of Wisconsin.The Respondent concedes that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATION' INVOLVEDGeneral Drivers and Helpers Union, Local 622. International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, affiliatedwith the American Federation of Labor, is a labor organization admitting em-ployees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICES1.The Respondent's plantThe Respondent's plant is designed to convert fluid milk into a dry powderproduct.Stripped of technical descriptions and engineering terms the Respond-ent'smilk drying equipment consists of a series of four units, of metal tubingenclosed in metal shells.The milk is passed through the tubing, the shell en-closing each series of tubing being filled with live steam which imports heat tothe tubing to effect the drying or evaporating process.Between the second andthird units there is a centrifugal separator also operated by steam and a pre-heater and injectors. at various points in the system which also depend on steam.Again stripped of technical descriptions, it is clear that the entire operationis dependent on the maintenance of a uniform steam pressure. The maintenanceof uniform steam pressure is vital to the operation of the process and the safetyof the plant, for should the pressure be changed while the machinery is in opera-tion the machinery could conceivably be damaged or destroyed and the entireplant be endangered.However, it is improbable that such an accident couldoccur due to any change in steam pressure alone for the reason that safety valvesare installed in the system, both in the drying process proper and at the steamboiler, by which the contents of the units can be emptied rapidly.The valvesthemselves can be opened by the attendants, always on duty, within 30 seconds.Should it become necessary to make use of these safety valves and dump themilk in the system, the resultant loss would in all probability be only the milkin the system at the time, which according to the testimony of George Tooby,90 gallons of fluid milk.When cleared in an ordinary, and not an emergencymanner 30 to 35 minutes are required to empty the drying system of fluids.A signaling' system, consisting of an electric buzzer, is installed between theboiler room, where the essential steam is generated, and the drying room.Thesignal system is intended to be used in warning the operators in case a changein steam pressure is imminent.The drying machinery is valued in excess of $100,000.The steam upon which the operation of the plant depends is generated by aboiler which is installed in a build'ng a short distance from the ma`n plant inwhich the drying machinery is installed.The boiler is tended by one firemanwho is charged with keeping the steam pressure constant. It is apparent thatthe fireman's is a responsible function.Uncontradicted testimony discloses RIVER FALLS CO-OPERATIVE CREAMERY263that the nature and importance of the jot) with respect to the operation andsafety of the, plant was carefully impressed on all the firemen by management.2.The Union, the strike, and the discharge of Fred WagnerOn June 11, 1948; the Respondent's employees held their first meeting for thepurpose of organizing the Union and on the following day, the Union notifiedthe Respondent that it represented its employees and requested recognition anda bargaining conference.On November 9, 1948, the Board's Regional Office con-ducted an election among the Respondent's employees. at-which the'.employeesdesignated the Union as their bargaining agent.On November 29; 1948, theUnion and the Respondent entered negotiations for a contract, however no agree-ment had been reached by March 1.8, 1949, on which date Norman Kleist, theUnion's secretary-treasurer, notified the Respondent's manager, Osiner K. Wilkins,the Union intended to strike the plant that night.The Respondent preparedfor the eventuality of a strike by arranging for a "stand by crew" to take overand had this crew in the plant prior to the ending of the midnight shift.Fred Wagner was on duty as fireman on the closing shift of March 18, sched-uled to be terminated at midnight.Wagner was a regular fireman and hadbeen so employed by the Respondent since April 1945.At approximately 11 p. M.,Kleist accompanied by another union representative and some of the Respondent'semployees came into the boiler room.Neither Kleist nor the union represent-ative with him were employees of the Respondent. and were clearly trespassers.Upon entering the boiler room Kleist said to Wagner : "This is it. Pull the pin."Kleist then left the boiler room and went to other departments of the plantin a different building, returning "in about two or three minutes."Upon re-turning to the boiler room, Kleist told Wagner : "Shut it off."The boiler Wagner was tending was coal burning and fed by an automaticstoker.All the machinery dependent upon steam was in operation.As soonas Kleist told him to "Shut it off" Wagner cut off the electric power from thestoker, stopping its operation, and thus ending the flow of coal into the boiler'sfire box..Before he cut off the power from the stoker, Wagner signaled the drying room,by the buzzer, giving the proper signal that a drop in pressure was imminentdue to conditions in the boiler room, but he did not wait for an answering signaladvising him that his signal was received, nor was an answering signal given him.As soon as the stoker's operation was stopped, employee Carl Parmeter, whosooner in the event of a strike, immediately left the boiler room to call HaroldHanson, the plant superintendent and operating engineer.Parmeter met Hansonat the door of the main building; some 50 feet from the boiler room. Hanson hadheard the buzzer signal and was on the way to the boiler room. The two menreturned to the boiler room, where Parmeter on order of Hanson started thestoker.NeitherWagner, Kleist, nor any of the Respondent's employees whowere in the boiler room, made any attempt whatever to prevent Parmeter fromstarting the stoker operation.The stoker's operation had been stopped for lessthan a minutes.It is perfectly clear that the steam pressure began to drop as soon as theoperation of the stoker. ceased.There was no damage to the machinery butthere was a loss of 3,000 pounds of skim milk through dumping by opening thesafety valve in the drying room and through foaming because of the change inpressure.In this respect, Hanson testified that milk was let out through the 264DECISIONSOF NATIONALLABOR RELATIONS BOARDSafety valves and there was a. loss of 3,000 pounds of fluid all because of thedrop in steam pressure caused by the operation of the stoker being stopped, while.employee Arnold L. Johnson testified that he was in the drying room on the.night of March 18, and heard Wagner's buzzing signal indicating. trouble andfurther testified "There wasn't any loss of milk I could see." Johnson was noton duty at the time and did not deny that he was sitting oil a vat about 15 feetfrom the machine from which the fluid milk would be drawn in case of emergency.On all the evidence the undersigned credits I3anson's account regarding. thedumping or loss of milk on the night of March 18.On March 21, the Union and the Respondent reached an agreement to terminatethe strike.At this time, the Respondent informed the Union that all the strik-ing employees would be returned to work except Wagner, because he had "sab-otaged" its property, and one other employee, Art FoukS, who the Respondentbelieved had instructed Wagner to cut off the power from the stoker, however,the Respondent agreed to take no final action on either case until a hearing washeld before its officials.Wagner returned to the plant when it was reopened on March 22, he was notpermitted to work but was told to sit in the boiler room idle which he did. OnMarch 23 a meeting on the matter was held in the Respondent's office betweencertain of its officials and representatives of the Union.The Respondent waspersuaded at this meeting that Fouks was not implicated in the power shut-offand lie was reinstated to his job.At the meeting Wagner told the Respondent,"I pulled the switch because Norman Kleist told me to pull it."It is apparent from the record that Wagner understood the necessity of keep-ing a uniform steam pressure.Moreover, he had been in the plant at a timewhen a serious accident was narrowly avoided because of a drop in steam.pressure.The Respondent discharged Wagner at the close of the March 23 meeting.Except where otherwise indicated, the above findings are all based on undis-puted testimony of witnesses for both the General Counsel and the Respondentwhich testimony is mutually corroborative and is credited by the undersigned.The Respondent contends in its brief that Wagner was discharged becauseof an act of sabotage or intended sabotage by shutting off the boiler stoker andfor the further reason that he was :in unsatisfactory employee, being quarrel-some, failing to get along with other employees, refusing to obey orders, andat one time permitting equipment in his care to be damaged.F. E. McCue, the president of the Respondent's board of directors admittedthat the sole reason Wagner was discharged was because lie pulled the switchwhich stopped the stoker.There was no property damage because of Wagner's act, although it is con-ceivable that damage could have resulted from it, the only loss was of some ofthe milk being processed.The undersigned is persuaded by the record and finds on all the evidenceconsidered as a whole that no cause other than Wagner's shutting off the powerfrom the stoker played any part in his discharge.The undersigned is persuaded by the entire record that at the time Wagnershut off the power from the boiler stoker, he was in no way motivated by malicenor (lid he intend to damage the Respondent's property.Wagner followed theinstructions of the Union's representative and his act was incident to the callingof the strike.Legally,Wagner engaged in concerted activity for the mutual aidof fellow employees. RIVER FALLS CO-OPERATIVE CREAMERY265The issue is thus clearly posed.Is an employee who as an incident to the calling of a strike engages in con-duct which can he described as a gesture of sabotage and which absent the strikewould have warranted his discharge, protected from such discharge because hisgesture of sabotage was made in the nature of concerted activity and incidentto a strike?Concluding findings on the discharge of Fred WagnerThe Respondent contends that Wagner was discharged for cause and arguesthat Section 10 (c) of the Act prohibits the Board from ordering Wagner'sreinstatement.The pertinent section reads:No order of the Board shall require the reinstatement of any individual asan employee who has been suspended or discharged, or the payment to hiuiof any back pay, if such individual was suspended or. discharged for cause.The Statement of the Managers on the Part of the House, with respect to theAct (House Conference Report No. 510, page 39 and following) points out thatthe force of Section 10 (c) is intended to apply "with equal force whether or l +ot[emphasis supplied] the acts constituting the cause for disharge were coin-mitted in connection with a concerted activity."Improper conduct of individuals with respect to concerted activities is notdefined however as the House Conference Report points out that "proof ofunlawful conduct cannot hereafter be limited to proof of confession or convictionthereof" it would seem that whether conduct is merely an incident to a protectedact or is beyond such protection and proper cause for discharge must be deter-mined by the Board on the facts of each case as it conies before it.Under the Wagner Act, which did not contain Section 1.0 (c), as above quoted,the Board had no hesitation in ruling that employees (lid not have the righteither as individuals or concertedly to engage in unlawful or improper conductnor (lid the Board fail to define certain conduct as unwarranted and thereforenot protected by the Act; thus in theAmerican Yews Companycase (55 NLI'IB1302) the Board held that employees had no rights which were protected underthe Act when they engaged in a strike in order to compel their employer toviolate the law, and in theTh-om.psov. Productscase (72 NLRB 886) that a. striketo compel an employer to violate the Act and the Board's rulings were not suchconcerted activity as is protected by Section 7.More recently in SoconyY(ocnunsOil Co. Inc.(78 NLRB 1185), the Board found that an employer had the rightto discharge pickets who barred legal entry to its plant, citing as -authorityN. L. R..8. v. Perfect Ci:°clc Company(162 F. 2(J 566), in which the Court (C. A.7) in overruling the Board pointed out that "the dischargedemployees . . . pre-vented the entry upon the employer's property," and held that this form of con-certed action was such misconduct as to warrant discharge. In theBrown RadioServiceand Laboratorycase (70 NLRB 476), the Board in ordering the reinstate-ment of certain strikers notwithstanding the contention that some of them hadengaged in wrongful conduct used the following language :...since the record does not identify any of the striking employees ashaving engaged in the misconduct alleged.However, the alleged wrong-doing is not condoned and such misconduct would have been considered assufficient justification for the discharge of an employee who had been clearlyand unmistakeably identified as a participant therein.In theMt. Clemens Pottery Compel !,case (46 NLRB 714) the Board foundthat an employer did not discriminatorily discharge an employee under the fol-lowing circumstances: 266DECISIONS' OF NATIONALLABOR RELATIONS BOARDThe undisputed evidence establishes that on the day prior to his dischargeStarkey not only failed to ascertain definitely the water level in one ofthe boilers under his care while the warning whistle was blowing, butceased work to talk to a fellow eniployee' notwithstanding the, continuedblowing of the warning whistle. It is plain that such neglect of duty in-volved the possibility of serious injury to life and property.In the same case, the employees went on strike, and among those dischargedby the company, were two men who pulled the main switches in the plant. TheBoard held that the discharge of these two employees :...was motivated by the fact that they had, without permission, tamperedwith property by pulling switches in the plant, and they were not penalizedbecause they had lawfully ceased work in concert with others.In this case the Board was sustained by the United States Court of Appeals forthe Sixth Circuit.(N. L. R. B. v. Mt. Clemens Pottery Co.,147 F. 2d 262.)'The undersigned is not unmindful of the Board's recent decision inAndrewsCompany v. American Federation of Labor(87 NLRB 379) in which the Boardheld that an employer cannot rely on union leaders' pulling of the master switchas justification of its discharge of economic strikers, although the pulling ofthe switch violated State law and idled most of the plant machines, since thisaction was incidental to the work stoppage and was not its objective, and nodamage to property or loss, other than loss of production resulted.The finding is not the Board's language but is a paraphrase of the Trial Ex-aminer's report which reads as follows :[Text] Aside from its contention that the employees quit their jobs, a coni-tention which has been rejected, Respondent argues further, that the actionof one.or more union leaders in pulling the master switch-which had theeffect of rendering idle most of the machines whether of union members ornonunion members-was a violation of state law and a conspiracy on thepart of all the strikers to commit an illegal act....while the pulling of the master switches idled certain machines runby employees not engaging in the work stoppage, there is no evidence thatany damage to property resulted from this action or any loss of productioninherent in the stopping of the machines.But the very object of an eco-nomic strike is to exert economic pressure on the employer to bring him toterms, and a strike does not become illegal merely because the employersuffers economic loss.******...The pulling of the master switch was incidental to the work stoppageand not its objective.Nor do I think that Respondent can rely on thisact as justification of its discharge of the strikers.This defense, not men-tioned in Respondent's answer, is hardly more than one of those ingeniousafter-thoughts which sometimes occur to an enterprising legal mind.The undersigned is of the opinion that theLln.drewscase and the instantmatter are clearly distinguishable.In the instant matter, the Respondent at no time condoned Wagner's act;when it agreed to reopen its plant it did so with the reservation that Wagnerand one other employee, thought by the Respondent to be responsible withWagner in shutting off the boiler stoker, would not be returned to work but whenan investigation disclosed that Wagner was the only one of its employees impli- RIVER FALLS CO-OPERATIVE CREAMERY267Gated in the shutting off of the stoker, the other employee was returned to hisjob; the Respondent did not discharge any other striker and maintainedthroughout, consistent with its defense at the hearing, that Wagner was dis-charged because of his unwarranted act in cutting off the power from the stoker.Clearly, in the instant matter, the Respondent's defense was not such a defenseas characterized in theAndrewscase, "hardly more than one of those ingeniousafter-thoughts which sometimes occur to an enterprising legal mind."The undersigned is convinced and finds that the Respondent discharged FredWagner solely because lie cut off the power from the boiler stoker.The under-signed further finds that under the circumstances in the case, and upon the-tntire record and the decisions of the Board and Courts, Wagner's dischargewas for justifiable cause, and is of the opinion that Section 10 (c) appliesherei n.The undersigned will therefore recommend that the complaint herein be dis-missed insofar as it alleges that the Respondent discriminatorily dischargedFred Wagner.B. Interference, restraint, and coercionEmployee Leo Nelson testified that ":just about noon, right after lunch" ofa day which he could not fix other than being sometime during the last weekof April, or the first week of May 1949, Jerry [Jerome] Halada entered into aconversation with him regarding the Union.The record establishes that Halada is in charge of the Respondent's laboratoryand that his duties and responsibilities, including the overseeing of work andrecommendations affecting employment, clearly make, him a supervisory em-ployee within the meaning of the Act.Nelson testified that Halada told him lie "couldn't see why we should have athird party coming in from the outside telling us what to do," and that "thenhe told me if I could see my way to drop the union and not bother with themI would be working there a long while after the other union men were out."Nelson also testified that Halada told him "that we should have. a companyunion."At the time Nelson did not know what "company union" meant butaccording to his testimony "I found out. I asked around what a companyunion was."Halada admitted holding a conversation with Nelson at the place and timespecified in Nelson's testimony; denied making any mention of a "companyunion" to Nelson; and testified that all he remembered of the conversationwas asking -Nelson "what he thought of things in general" and "if they hada contract read to them at their last meeting," however, he denied making anystatements to the effect that if Nelson dropped the union "he would be aroundlonger than the union employees.".Wayne Minder testified that "approximately two weeks" before the strike(March 18, 1949), during the noon hour, Halada had a conversation with himin the laboratory.Minder testified:A.Well, he, Mr. Halada told us if weshould give careful considerationon what weweredoing on the matter of going out,of signingup with theunion and going out on strike.He says to give that careful considerationbecause he said if wewoulddo . . . if we would go out on strike and walkthe picketline we woulddefinitely be out of a job.Q. Didhe askyou anyparticular question about,the union?A.Well, lie saysitwas best if we left the union alone andstayed awaywith the Company,lie said we would be a lot further ahead. 268DECISIONS OF NATIONALLABOR RELATIONS BOARDBlinder further testified that his wife, also an employee of the Respondent, waspresent. during the conversation.LorraineMinder,Wayne Blinder's wife, corroborated her husband. Shetestified :Well, we were told [by Halada] if we went on the picket line we defi-nitely would be out of a job, we just was going to be fired, that was all.Halada testified that he could recall no "specific" conversations with theBlinders -but that he had various conversations with them during noon hoursbut that "I [Halada] made sure not to say anything which would implicateme in any manner."From his observation of the witnesses and on the entire record, the under-signed is convinced that Nelson's account of the conversation between himselfand Halada is the more accurate version thereof, and credits his testimonywith respect thereto and does not credit Halada's denial to the effect that he(lid not tell Nelson if he dropped the Union he would be working there a longwhile after the union men were out, or his denial that he did not suggesta "company union" to Nelson.For the same reasons, the undersigned credits the testimony of Wayne andLorraine Minder and does not credit Halada's testimony with respect thereto.The undersigned therefore finds that on some unspecified. clay in late Aprilor early May 1949, the Respondent, through Halada, told employee Leo_ Nelsonin effect that there was no necessity for a "third. party" meaning the Unionand at the, same time suggested a "company union" ; asked if a contract hadbeen read at the Union's meeting: and further told Nelson that if he droppedthe Union, he would be in the Respondent's employ after the Union's adherentswere not.The undersigned further finds that approximately 2 weeks prior toMarch 18, 1949, the Respondent, through I3alada, told employees Wayne andLorraine Minder, in effect, that if they went on strike and joined a picket. line,they would be discharged, and that they would be farther ahead if they leftthe Union alone.The Respondent argues in its brief (a) that the antiunion remarks of aminor supervisory employee are not attributable to the employer; (b) thatif the employee is not shown to have been influenced by the antiunion remarksof a supervisor, the employer. cannot be held responsible; (c) that Halada'sstatements were isolated remarks and cannot be made a basis for a findingof illegal interference; and (d) that Halada's remarks were expressions ofpersonal opinion apparently protected as free speech, under the constitutionalguarantee and further protected under Section 8 (c) of the Act as they do notcontain any threat of reprisal or promise of benefit.The undersigned finds no merit in any of these contentions. It has beenfound that Halada was a supervisor within the meaning of the Act and as suchhis acts bind the Respondent; the test of the discriminatory character of state-ments does not lie in the effect of the statement but their,tendency to interferewiththe exercise of guaranteed rights(Re(l Rock Co.,84 NLRB 521) ; in viewof the fact that Halada's statements to Nelson and the Hinders follow thesame pattern, the undersigned infers that they were not mere chance expres-sions which can be isolated; and finally inasmuch as the Courts have uniformlyheld with respect to labor matters that the right of free speech is not absolute RIVER FALLS C0-OPERATIVE CREAMERY269(N. L. R. B. v. Federbti.sh,121 F. 2d 954) and clearly an invitationtodeserta union coupled with the. statements that such action would insure a longertenure of employment, that employees who left the Union alone would befarther ahead; and that to go on strike or walk a picket line would mean dis-charge, cannot be construed as other than open threats.On the basis of the above findings and on the entire record in the case, theundersigned finds that by the conduct of Jerome Halada with respect to Nelsonand the blinders, as found hereinabove, the Respondent has interfered with,restrained, and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act.IV. THE EFFECT OF TIn3 UNFAIR LABOR PRACTICES UPON CO-IIERCEThe activities of the Respondent set forth in Section III, above. occurringin connection with the operations of the Respondent's business described inSection 1, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor dis-putes burdening and obstructing conferee and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in, and is engaging in, unfairlabor practices,itwill be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It havingbeenfound thatthe Respondent has made certain threatening state-mentsto certain of its employees to the effect that they would be discharged ifthey went oo strike or appeared on a picket line, and advised an employee todesert the Union of his choice on the promise of longer tenureand advisedthis employee that a "company union"was preferable to a "thirdparty" ;advised employees that"theywould be farther ahead"if they left the Unionalone and inquired into the business proceedings of the Union;all in violationof the Act.Upon the basis of the above findings of fact,and upon the entire record inthe case,the undersigned makes the following:CoNCLuSIONS or LAw1.The- Respondent, River Falls Co-operative Creamery, River Falls, Wiscon-sin, is engaged in commerce within the meaning of Section 2 (6) and (7) of theAct.2.General Drivers and Helpers Union, Local 622, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, A. F. of L.,is a labor organization within the meaning of Section 2 (5) of the Act.3.By interfering with, restraining, and-coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices within themeaning of Section 8 (a) (3) of the Act by discharging Fred Wagner. 270DECISIONS OF NATIONAL LABOR RELATIONS.BOARDRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, it isrecommended that the Respondent, River Walls Co-operative Creamery, RiverFalls.Wisconsin, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Suggesting to employees that they drop the Union of their choice on thepromise of longer continued tenure, suggesting a preference for a companyunion, making inquiries into the business transactions at union meetings of itsemployees, and threatening employees with discharge if they went on strike orwere on a picket line;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form labororganizations, or to join or assist General Drivers and Helpers Union, Local 622,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof.Anmerica, A. F. of L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.'2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Post at its plant at River Falls, Wisconsin, copies of the notice attachedheretomarked Appendix A.Copies of said notice, to be furnished by theRegional Director for the Eighteenth Region, shall, after being signed by theRespondent's representative, be posted by the Respondent and maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material;(b)Notify the Regional Director for the Eighteenth Region in writing, withintwenty (20) clays from the date of service of this Intermediate Report, whatsteps the Respondent has taken to comply herewith.It is further recommended that the complaint herein be dismissed insofar asitalleges that the Respondent committed unfair labor practices by dischargingFred Wagner.As provided in section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations. file with the Board, Washington 25, D. C.,an original and six copies of it statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any party may.within the same period, file an original and six copies of a brief in support ofthe Intermediate Report. Immediately upon the filing of such statement ofexceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties. Statements of exceptions and briefs shall desig-nate by precise citation the portions of the record relied upon and shall be legiblyprinted or mimeographed, and if mimeograpl.:ed shall b--, double spaced. Proof ofservice on the other parties of all papers filed with the Boitrd shall be promptly1SeeLinde Air ProductsCompany,86 NLRB 1333. RIVER FALLS CO-OPERATIVE CREAMERY271madeas required by Section 203.85.As further provided in said Section 203.46should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions. and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 20th day of January 1950.Louis PLOS ST,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,andin order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in GENERAL DRIVERS AND HELPERSUNION, LOCAL 622, INTERNATIONAL. BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, A. F. OF L., or any other labororganization of our employees, by suggesting to any employees that theyabandon the union of their choice, indicating a preference for a companyUnicn, making inquiries into the business transactions at union meetings ofour employees, and threatening employees with discharge if they went onstrike or were on picket lines.WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist GENERAL DRIVI:RS AND HELPERS UNION, LOCAL622, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARESOUSE-MEN AND HELPERS OF AMERICA, A. F. OF L., or any other labor organization,to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargaining or.other mutual aid or protection, or to refrain from any and all such activities,except to the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment, asauthorizedin Section 8 (a) (3) of the Act.All our employeesare free tobecome or remain members of this union, or anyother labor organizationRIVERFALLS . CO-OPERATIVE CREAMERY,Employer.By ---------------------------------------(Representative)(Title)Dated--------------------.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.